Citation Nr: 0332462	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability directly due to service.

2.  Entitlement to service connection for a right knee 
disability due to undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing 
loss directly due to service.

4.  Entitlement to service connection for sleep disturbance 
due to undiagnosed illness.

5.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

6.  Entitlement to service connection for muscle and joint 
pain due to undiagnosed illness.

7.  Entitlement to service connection for gastrointestinal 
disability due to undiagnosed illness.

8.  Entitlement to service connection for respiratory 
disability due to undiagnosed illness.

9.  Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983, and from September 1990 to May 1991.  His 
latter period of service includes service in the Southwest 
Asian Theater from November 1990 to April 1991.

This case first came before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 1999 and September 
2001, the Board remanded this case in order to accomplish 
additional development of the evidence.  The case is again 
before the Board for appellate review.

The issues of entitlement to service connection for a right 
knee disability directly due to service, for bilateral 
hearing loss directly due to service, for sleep disturbance 
due to undiagnosed illness, for a skin rash due to 
undiagnosed illness, for muscle and joint pain due to 
undiagnosed illness, for respiratory disability due to 
undiagnosed illness, and for memory loss due to undiagnosed 
illness are the subjects of the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by right 
knee disability is a claim for a disability for which he has 
established a diagnosis.

2.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by 
gastrointestinal disability is a claim for a disability for 
which he has established a diagnosis.


CONCLUSIONS OF LAW

1.  Right knee disability is not due to undiagnosed illness 
resulting from service.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2003).

2.  Gastrointestinal disability is not due to undiagnosed 
illness resulting from service.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in April 2003, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that, with regard to the issues 
decided herein, he has been accorded an adequate VA 
examination.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the most 
recent notice to the veteran, dated in July 2003, advised him 
that he was to submit any additional information within 30 
days, and that Supplemental Statements of the Case issued in 
May 2003 and April 2003 advised him that he was to submit 
additional evidence in response thereto within 60 days, it is 
specifically noted that he advised VA, in a statement 
submitted to VA in July 2003, that he had received VA's July 
2003 letter, that he had no additional evidence to submit at 
that time, and that he in particular "wish[ed] to waive the 
30 day 


waiting period and have my case immediately forwarded to the 
Board...for a decision."  The Board is of the opinion that 
this statement can reasonably be interpreted as a waiver of 
the one-year requirement stipulated by the Federal Court in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, supra.

II.  Service Connection Due to Undiagnosed Illness

The veteran contends, essentially, that he is entitled to 
service connection for various disabilities pursuant to 
38 C.F.R. § 3.317.  Title 38 U.S.C.A. Section 1117 provides 
in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

C.	* *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
Theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the Southwest Asia theater of operations during the Gulf War, 
or to a compensable degree no later than December 31, 2006, 
and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (2003) (implementing 38 U.S.C.A. 
§ 1117).  "Objective indications of chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2003).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  38 C.F.R. § 3.317(a)(4) (2003).  

a.  Right Knee Disability

Service connection cannot be awarded for a disability that is 
claimed to be the product or symptom of undiagnosed illness 
when a diagnosis for that disability has been rendered; that 
is, an undiagnosed illness is one for which there is no 
diagnosis.  With regard to the veteran's claim for service 
connection for a right knee disability due to undiagnosed 
illness, the medical records show that he underwent a right 
knee arthrotomy in January 1995 for a severely torn and 
macerated medial meniscus; medical records indicate a 
diagnosis of torn medial meniscus, right knee.  Inasmuch as a 
diagnosis for a right knee disability has been rendered, 
service connection cannot be awarded for such a disability as 
due to an undiagnosed illness.  The veteran's claim for 
service connection for a right knee disability due to 
undiagnosed illness, accordingly, fails.

b.  Gastrointestinal Disability

The veteran also alleges that he has gastrointestinal 
impairment that is due to undiagnosed illness; that is, he 
contends that his gastrointestinal problems are not related 
to a disability for which there has been a diagnosis.  The 
medical records, however, clearly demonstrate that specific 
diagnoses have been made with regard to his gastrointestinal 
problems.  Private medical records dated in 1993 indicate a 
diagnosis of gastritis.  More recently, the report of an 
April 2002 VA examination reflects diagnoses to include 
gastroesophageal reflux disease.  It must again be noted that 
service connection cannot be awarded for a disability claimed 
to be due to an undiagnosed illness when a diagnosis for that 
disability has been made.  The veteran's claim for service 
connection for gastrointestinal disability due to undiagnosed 
illness, therefore, fails.


ORDER

Service connection for a right knee disability due to 
undiagnosed illness is denied.  Service connection for a 
gastrointestinal disability due to undiagnosed illness is 
denied.


REMAND

The veteran is also seeking service connection for various 
other disabilities, to include disabilities that are 
purportedly due to undiagnosed illness.  The Board, in its 
September 1999 remand, requested that he be accorded various 
VA examinations; in its September 2001 remand, the Board 
reiterated that request in view of the veteran's failure to 
report for those examinations.  He was examined by VA in 
April 2002; however, with regard to his claims for service 
connection for sleep disturbance, a skin rash, muscle and 
joint pain, respiratory disability, and memory loss, all 
claimed to be due to undiagnosed illness, the report of that 
examination fails to indicate whether such problems are 
currently manifested and, if so, whether they are due to, or 
symptomatic of, a particular disability for which a diagnosis 
can be rendered, or whether they are due to, or symptomatic 
of, a medical problem for which no diagnosis can be 
proffered.  The Board is of the opinion that the reports of 
such examinations would be of significant probative value.  
It must also be pointed out that the United States Court of 
Appeals for Veterans Claims (Court) mandates that a claim be 
remanded for compliance with prior Board remands, when the 
development required by that prior remand has not been 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

With specific regard to the veteran's claims of service 
connection for sleep disturbance and memory loss, both due to 
undiagnosed illness, the Board notes that medical records 
indicate that such problems may be symptomatic of post-
traumatic stress disorder (PTSD).  The Board is of the 
opinion that it should be clarified, on examination, whether 
either or both of these problems are in fact symptomatic of 
or caused by PTSD, or whether either or both are unrelated 
thereto.

In addition, it is noted that service medical records from 
the veteran's first period of service, from January 1980 to 
January 1983, have not been associated with his claims 
folder.  The Board finds that such records should be sought, 
and associated with the veteran's claims file if available, 
with regard to his claims for service connection for a right 
knee disability and bilateral hearing loss.  Likewise, 
service medical records from his second period of service, 
from September 1990 to May 1991, appear to be incomplete; 
medical records from April 1991 have been made available, but 
any other records that may have been compiled during that 
period have not been associated with the veteran's claims 
folder.  Any and all such records should be obtained and 
associated therewith.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
furnish the veteran's service medical 
records from both periods of service 
(January 1980 to January 1983, and from 
September 1990 to May 1991).  If NPRC 
indicates that no such records are 
available at that facility, the RO should 
request that other possible sources of 
those records, to include but not 
necessarily limited to Alabama National 
Guard and reserves records repositories, 
furnish any and all such records 
available.  The RO should also request 
that the veteran furnish any and all 
service medical records in his possession 
from this period of service.

2.  The RO should accord the veteran VA 
examinations by specialists in 
orthopedics, dermatology, pulmonary, 
psychiatry, and audiology, as follows:

	(a) The examining orthopedist should 
determine whether any currently 
manifested right knee disorder is 
etiologically or causally related to any 
inservice disease, incident or injury.  
He or she should also determine whether 
any muscle or joint pain that is 
currently manifested can be attributed to 
a specific diagnosed disability, or 
whether the manifestation of such pain is 
due to an undiagnosed problem.

	(b) The examining dermatologist 
should determine whether any skin rash 
that is currently manifested can be 
attributed to a specific diagnosed 
disability, or whether the manifestation 
of any such rash is due to an undiagnosed 
problem.

	(c) The examining pulmonologist 
should determine whether any respiratory 
impairment that is currently manifested 
can be attributed to a specific diagnosed 
disability, or whether the manifestation 
of any such impairment is due to an 
undiagnosed problem.

	(d) The examining psychiatrist 
should determine whether any sleep 
disturbance and/or memory loss that is 
currently manifested can be attributed 
to, or is symptomatic of, a specific 
diagnosed disability, such as PTSD, or 
whether any such sleep disturbance and/or 
memory loss is due to an undiagnosed 
problem.

	(e)  The examining audiologist 
should determine whether any currently 
manifested hearing loss is etiologically 
or causally related to any inservice 
disease, incident or injury.  

All indicated diagnostic and laboratory 
tests, studies, and examinations should 
be accomplished and all clinical findings 
should be reported in detail.  With 
regard to each examination, the examiner 
is requested, in addition to the findings 
and opinions sought above, to summarize 
the relevant history, including relevant 
treatment and prior diagnoses, as well as 
all current objective findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  All findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
each examination report.

The claims file and a copy of this remand 
must be reviewed by the examining 
specialists and such review must be 
indicated in each final report.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiners 


should express their opinions requested 
herein.  If the information or opinions 
sought cannot be determined or is not 
ascertainable, the examiners should so 
state and explain why the question posed 
cannot be answered.

3.  Following completion of the above 
actions, the RO should review the 
veteran's claims and determine whether 
any or all of the issues on appeal can 
now be granted.  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of the claims 
currently on appeal should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



